DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 1-20.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are moot in light of the references being applied in the current rejection.

Claim Objections
Claims 1, 3, and 16 are objected to because of the following informalities:  
As per claims 1 and 3 (line numbers refer to claim 1):
Lines 7-14 recite "the shared resource can be used into a sequence of time-slices each assigned to a different user…repetitively allocating, over a succession of the time cycles, the shared resource to each of the users in turn during the associated time-slices”. The word “associated” should be changed to “assigned” to be consistent.

As per claim 16:
	Line 5 recites “that are assigned” and should be changed to “that are assigned to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 1:
Lines 9-10 recite “determining the NVM to be operative in a deterministic mode or a non-deterministic mode” but this is not supported by the written description. Claim 10 in the claims filed 06/02/2020 recite “detecting whether a selected user is in a deterministic mode or a non-deterministic mode”, the specification recites on page 15 lines 24-26 “while it is contemplated that the various embodiments have particularly suitability for use in an NVMe environment, including one that supports deterministic (IOD) modes of operation”, and the specification recites on page 4 lines 8-9 “a host in a deterministic (IOD) mode may be allowed to use an unused time slot”. Therefore, the specification does not support determining whether the NVM is in a deterministic or non-deterministic but rather if a selected user is in a deterministic or non-deterministic mode. 
Lines 10-11 recite “the non-deterministic mode corresponding to each of the users having equal priority” but this is not supported by the written disclosure. As shown above, a selected user is in a non-deterministic mode and that does not affect the priority of other users. The specification merely recites on page 10 lines 23-24 “Process 2 is afforded a larger time slice as compared to Process 3, and so on.  This may be scaled based on priority”. The specification does not describe what priority scheme corresponds to a non-deterministic mode.  
Lines 15-20 recite “during the non-deterministic mode the shared resource remaining unused during a selected time-slice during which the assigned user does not utilize the shared resource; and during the deterministic mode the shared resource being used by the selected user during a selected time-slice during which the assigned user does not utilize the shared resource” but this is new matter. The claims filed 06/05/2020 recite “comprising detecting whether a selected user is in a deterministic mode or a non-deterministic mode, wherein the shared resource remains unused during the selected time-slice responsive to the selected user being in the non-deterministic mode, and wherein the shared resource is used during the selected time-slice responsive to the selected user being in the deterministic mode”. Therefore, whether the shared resource is used or unused during a selected time-slice during which the assigned user does not utilize the shared resource depends upon if the selected user is in the non-deterministic mode or the deterministic mode. 

As per claim 2:
	The rationale for rejecting claim 2 under 35 USC 112a is similar to the rationale for rejecting claim 1 under 35 USC 112a. Claim 2 recites “a second user is pending but denied during the selected time-slice during the non-deterministic mode”. The written description supports a non-deterministic mode being assigned to a selected user such as the second user which causes the second user to be denied access to the shared resource during the selected time-slice even if the first user does not utilize the shared resource. 

As per claim 4:
Lines 1-4 recite “the deterministic mode is entered responsive to a request from a device associated with the selected user, and wherein the deterministic mode can be entered for each of the remaining users in turn responsive to a request from an associated device corresponding to each of the remaining users in turn” but this is not supported by the specification. The specification recites on page 3 lines 19-21 “periods of I/O determinism (IOD), which are periods of time, as specified by the NVMe specification, during which a particular host can request guaranteed data transfer rate performance.” Therefore periods of determinism are set by a NVMe specification not by a request from a device associated with the selected user. 

As per claim 11:
	Lines 13-16 recite “the shared resource arbitration circuit disallowing use of the shared resource by the respective users except during the assigned time-slices of each time cycle during a non-deterministic mode of operation” but this is not supported by the written description. This limitation is similarly rejected for the reasons outlined in claim 1. Claim 10 of the claim set filed 06/05/2020 discloses that when a selected user is in a non-deterministic mode, the shared resource remains unused during a selected time-slice.   

As per claim 16:
	Lines 4-6 recite “wherein during each time cycle each user is 6denied access for use of the shared resource during the time-slices that are assigned the remaining users during the non-deterministic mode” but it is not supported by the written description. It is rejected for reasons similar to the reasons for rejecting claim 2. 

Claims 3, 5-10, 12-15, and 17-20 are dependent claims of claims 1 and 11, so they are rejected for the same reasons as claims 1 and 11 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
	Lines 15-16 and line 19 recite “a selected time-slice” and it is unclear whether both instantiations of the phrase refer to the same selected time-slice. If so, line 19 should be amended to “the selected time-slice”.

As per claims 1, 4, and 16 (line numbers refer to claim 1):
	Line 12 recites “the remaining users” which lacks antecedent basis. 

As per claims 1, 3, 5, 8, 9, 11, 15, 16, 17, and 20 (line numbers refer to claim 1):
Lines 10 and 14 recite “the users” but it is unclear whether this refers to “multiple users” in line 4.

As per claim 4:
	Line 5 recites “the associated selected user” which lacks antecedent basis.

As per claim 10:
	Lines 1-3 recite “wherein the shared resource is a data buffer memory respectively utilized during data transfers associated with each of the different namespaces in turn” but it is unclear what it means by “in turn” (ie. Is there a cyclical pattern involved in sharing the shared resource?).

As per claim 11:
	Line 16 recites “the shared resource arbitration” which lacks antecedent basis.


Claims 2, 6, 7, 12, 13, 14, 18, and 19 are dependent claims of claims 1 and 11, so they are rejected for the same reasons as claims 1 and 11 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (US 4949247 A herein Stephenson), in view of Dumstorff et al. (US 3789367 A herein Dumstorff), in view of Bekiares et al. (US 20150189535 A1 herein Bekiares), in view of Subhraveti et al. (US 20090144742 A1 herein Subhraveti), and further in view of Kwon et al. (US 20080144547 A1 herein Kwon).
Stephenson and Dumstorff were cited in a previous office action.
As per claim 1, Stephenson teaches the invention substantially as claimed including a method comprising: concurrently servicing data transfer commands from multiple users along parallel data paths that include a shared resource disposed between a controller circuit and a volatile memory; dividing a time cycle during which the shared resource can be used into a sequence of time-slices each assigned to a different user (Fig. 1, 39 line of memory, 46 port, 34 vector controller; Abstract lines 12-14 Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots; Col. 1 lines 43-49 the vector memory has a single port or a plurality of ports for reading and writing and is organized in lines of memory, each containing multiple data elements, and the staging register is capable of containing multiple data elements, whereby the multiple data elements are transferred between a line of memory and the staging register in a single access; Col. 2 lines 63-66 computer 10 is organized around a 512-bit wide data path 12 implemented as thirty-two application specific integrated circuits (ASICs) (i.e., gate arrays); Col. 3 lines 35-40 Staging register 44 functions as a "destination" staging register for sequentially receiving, via mux 47, results of vector operations performed by floating point processor 36 and applying multiple results in parallel to vector RAM 38 in one access under the direction of vector controller 34 Fig. 1 shows the ports disposed between the memory and controller.); 
determining the volatile memory to be operative in a deterministic mode, the deterministic mode a selected user having a higher priority over one or more of the remaining users (Col. 2 lines 20-21 a given user having a high priority request; Col. 2 lines 27-28 the users are served in the order of the modified priority ranking; Col. 2 lines 36-37 A dominant user, permitted to request access to the resource at any time; Col. 6 lines 29-33 arbitrator 56 assigns absolute priority to the instruction from vector controller 34 (which must be a VOP) and allows that instruction access to vector RAM 38 (106). This is done to avoid interrupting a vector operation currently executing in vector unit 32; Col. 7 lines 30-33 arbitrator 56 assigns priority to the previous VOP instruction so that its execution will not be interrupted by the present VOP instruction; The volatile memory is operative in the deterministic mode because the specification of the instant application indicates that determinism is the desirability to maintain consistent data transfer rate performance. In Stephenson, one user has a higher priority so that there isn’t an interruption in a data transfer which promotes consistent data transfer performance.); 
repetitively allocating, over a succession of the time cycles, the shared resource to each of the users in turn during the associated time-slices and selected time-slice during which the assigned user does not utilize the shared resource (Col. 2 lines 7-10 preassigning to each user time slots that occur from time to time in each of which only one user is permitted to request access to the resource; Col. 2 lines 20-22 Thus, if in one cycle a given user having a high priority request is given access to the resource but cannot use it; Col. 2 lines 43-45 The preassigned time slots occur cyclically in a repeated predetermined sequence).

Stephenson fails to teach a non-volatile memory NVM; determining a non-deterministic mode, the non-deterministic mode corresponding to each of the users having equal priority; wherein during the non-deterministic mode the shared resource remaining unused during a selected time-slice during which the assigned user does not utilize the shared resource; and during the deterministic mode the shared resource being used by the selected user during a selected time-slice during which the assigned user does not utilize the shared resource. 

However, Dumstorff teaches a non-volatile memory (NVM) (Col. 6 lines 14-17 Character generator 28 is a read only storage element which upon receiving an address responds with a bit pattern as indicated by the addressed memory location; Read only memory is a type of non-volatile memory.) and the shared resource remaining unused during a selected time-slice during which the associated device does not utilize the shared resource (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two; Col. 3 lines 36-43 Two CS modules are used to handle all memory input and output. Each of modules 15 and 16 is capable of handling two external devices. Module 15 serves the control unit and a storage device while module 16 serves the CRT display 12. The memory accesses are granted to the I/O devices during the first occurrence of the time slice assigned to the device after the request has been generated; Col. 3 line 61-Col. 4 line 4 Whenever there is a call for service by the display present when the first period of a cycle commences, the request will be serviced during that first period or display unit time slice. If the service request occurs after the initiation of the time slice, such request will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and thus the access lines (as shared resource) from CS modules 15 and 16 are dotted together; 
    PNG
    media_image1.png
    409
    728
    media_image1.png
    Greyscale
Dumstorff teaches that the shared resource remains unused during the selected time-slice associated with the device because each device (display (CRT), control unit (MPU), storage device) is allocated an exclusive time slice to access memory and each device uses a shared access line to access memory. These time slices are exclusive meaning that a request from a display to access memory is only serviced in the first time slice, a request from a control unit is only serviced in the second time slice, and a request from a storage device is only serviced in the third time slice. When a request from a display to access memory is received after the first time slice, the request is not serviced until the first time slice of the next cycle. Therefore, the shared access line, which is circled in red above, remains unused during the first time slot because there was not request from the display to access memory during the first time slot and the first time slot is exclusive to the display (no other device can access memory during the first time slot).).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson with the teachings of Dumstorff because Dumstorff’s teaching of allocating exclusive time slots to each device and leaving a shared resource unused during a time slot of an associated device prevents interventions from other devices (see Dumstorff, Col. 2 lines 4-8 It is a further object of the invention to provide a display that functions in multiple modes and may display information from selected memory locations without recurring intervention by the device control unit.). 

	Stephenson and Dumstorff fail to teach determining a non-deterministic mode, the non-deterministic mode corresponding to each of the users having equal priority; and wherein during the non-deterministic mode the shared resource remaining unused during a selected time-slice; and during the deterministic mode the shared resource being used by the selected user during a selected time-slice during which the assigned user does not utilize the shared resource.

	However, Bekiares teaches determining a non-deterministic mode, the non-deterministic mode corresponding to each of the users having equal priority ([0003] In scenarios where prioritization rules fail to differentiate streams to an extent where it is obvious which one to prioritize, a scheduler must fall back to `best effort` or `fair` scheduling techniques…In these instances, the behavior of the system becomes effectively non-deterministic and "best effort" in nature; [0002] all of the candidate streams are of the same priority (e.g., same user class, same user group, same stream type, same application, etc.); [0022] plural users characterized by the same user, user class, group, group class, device, device class).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson and Dumstorff with the teachings of Bekiares because Bekiares’s teaching of a non-deterministic algorithm corresponding to users having the same priority is less costly to execute. 

	Stephenson, Dumstorff, and Bekiares fail to teach wherein during the non-deterministic mode the shared resource remaining unused during a selected time-slice; and during the deterministic mode the shared resource being used by the selected user during a selected time-slice during which the assigned user does not utilize the shared resource.

	However, Subhraveti teaches wherein during the non-deterministic mode the shared resource remaining unused during a selected time-slice ([0057] a single non-deterministic event (NDE), which involves no shared resources; [0005] become totally non-deterministic when operating on shared memory; [0030] A and B use shared resources SR1, SR2, SR3 (for example, 3 distinct shared memory pages)…During the second scheduling period of A, no shared resource is accessed; claim 12 a blocking access to a shared resource already hold by a concurrent task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, and Bekiares with the teachings of Subhraveti because Subhraveti’s teaching of the shared resource remaining unused during the non-deterministic mode allows for exclusive access to resources (see Subhraveti [0039] as the ordering of exclusive access to the shared resources SR1 to SR3 is still maintained).
	
Stephenson, Dumstorff, Bekiares, and Subhraveti fail to teach during the deterministic mode the shared resource being used by the selected user during a selected time-slice during which the assigned user does not utilize the shared resource.
	
However, Kwon teaches during the deterministic mode the shared resource being used by the selected user during a selected time-slice during which the assigned user does not utilize the shared resource (Fig. 4, 405; [0059] Reference numeral 602 of FIG. 6 denotes a state in which dedicated channel resources for User A are allocated for shared channel resources capable of being employed by a different user when data to be transmitted to User A is absent in an associated transmission interval; abstract When data is not transmitted to the user, the base station allocates the allocated dedicated channel resources for resources of a shared channel and transmits data of a different user. Therefore, system capacity can be increased and a waste of communication resources can be minimized in a wireless communication system for frequently transmitting a small amount of traffic that is sensitive to a delay time; A deterministic mode is taught by Kwon because the specification of the instant application indicates that determinism is the desirability to maintain consistent data transfer rate performance. Kwon describes a system that is sensitive to delay time and therefore increases system capacity. This allows for a consistent data transfer performance.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, Bekiares, and Subhraveti with the teachings of Kwon because Kwon’s teaching of allowing another user to utilize channel resources promotes efficiency (see Kwon [0083] can efficiently allocate and employ the communication resources). 
	
As per claim 2, Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon teach the method of claim 1. Stephenson specifically teaches wherein the assigned user that does not utilize the shared resource during the selected time-slice is a first user, and wherein a request for use of the shared resource from a second user is pending (abstract lines 20-21 conflicting requests by the users for access to the vector memory port; Col. 2 lines 17-19 request made by a user that has previously been given access to the resource as a result of the arbitration mechanism but has been unable to execute the access; Col. 2 lines 20-22 Thus, if in one cycle a given user having a high priority request is given access to the resource but cannot use it).
Additionally, Dumstorff teaches wherein a request for use of the shared resource from a second device is pending but denied during the selected time-slice (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two; Col. 3 lines 14-22 to grant a memory cycle the first event is a cycle request from the I/O device to the associated cycle steal module 15 or 16. After the request is generated, a "Gate Compare" signal is sent from the CS module to clock 18 upon the occurrence of the next time slice associated with that I/O device. Internal to the CS module, this signal also gates to memory 10 the address held on the CS module associated with the I/O device requesting the cycle; Col. 3 line 61-Col. 4 line 4 Whenever there is a call for service by the display present when the first period of a cycle commences, the request will be serviced during that first period or display unit time slice. If the service request occurs after the initiation of the time slice, such request will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and thus the access lines (as shared resource) from CS modules 15 and 16 are dotted together; Since each device is allocated exclusive time slices, if a control unit requests to access memory, and therefore use the shared access line, during a time slice allocated to a display, then the request will be denied.).
Additionally, Subhraveti teaches denied during the selected time-slice during the non-deterministic mode ([0005] become totally non-deterministic when operating on shared memory; claim 12 a blocking access to a shared resource already hold by a concurrent task; [0081] stop condition with a blocking system call (Syscall4)… a stop condition on tempting to access a second shared resource SR1… a stop condition for time slice,).

As per claim 3, Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon teach the method of claim 1. Stephenson specifically teaches wherein 1 to N time-slices in the time cycle are respectively assigned to 1 to N users in a selected order, and wherein during each time cycle the users are granted access for use of the shared resource during the associated time-slices in the selected order (Col. 2 lines 4-12 a method for managing access to a shared data processing resource (such as a vector memory port) by a number of possible users, comprising preassigning to each user time slots that occur from time to time in each of which only one user is permitted to request access to the resource, establishing a nominal priority ranking of types of requests made by the users for governing the order in which the users will be served; Col. 2 lines 43-45 The preassigned time slots occur cyclically in a repeated predetermined sequence).

As per claim 5, Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon teach the method of claim 1. Stephenson specifically teaches further comprising identifying a sustainable workload capability of the shared resource, and allocating the time-slices to each of the users in relation thereto (Abstract lines 8-14 the port and the register are each sufficiently wide to span more than one data element. As a result, on average fewer than one read or write operation per data element is required to access the vector memory via the port. Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots; Col. 4 lines 1-6 Source staging registers 40, 42 are each fully loaded by vector RAM 38 in a single clock pulse (i.e., tick). That is, input ports 48, 50 of source staging registers 40, 42 are each 1024 bits wide. Similarly, destination staging register 44 transfers its entire contents to vector RAM 38 in a single tick).

As per claim 6, Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon teach the method of claim 1. Kwon specifically teaches wherein each of the time-slices assigned to each of the assigned users is of equal duration (Figs. 4, 5; [0056] allocate dedicated channel resources at an equal interval; [0008] the transmitter of the BS determines whether there is data to be transmitted to a user connected by CS (hereinafter, referred to as a CS user) for which the dedicated channel has been allocated in step 101 in an associated transmission interval.).

As per claim 7, Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon teach the method of claim 1. Stephenson specifically teaches the time-slices assigned to each of the assigned users (Abstract lines 12-14 Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots).
Additionally, Subhraveti teaches wherein each of the time-slices assigned to each of the assigned tasks has a different duration (Fig. 2; [0027] A significant period for the process, an Exclusive Access Period (EAP), is herein defined. The EAP starts at the first successful access of a shared resource since the task resumed and ends when the task releases the last shared resource it has successfully exclusively accessed; [0032-0034] There can be several reasons to end an EAP, that is to release hold shared resources and log an event record in the local fifo: expiration of timeslice for the task, which is scheduled out; blocking system call (for example, waiting for a response from a physical device); [0030] the first EAP (200) during the first scheduling period for process A; [0030] Exclusive Access periods (rectangles with hatchings 200, 210, 220 for process A and 230, 240 for process B); EAPs start and end based on various factors so time slices are different durations. Additionally, Fig. 2 shows time slices of different durations.).

As per claim 8, Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon teach the method of claim 1. Bekiares specifically teaches further comprising monitoring a performance metric associated with each of the users ([0023] determining a relative and/or absolute location of target devices receiving or requesting a same media stream; [0027] user of target device). 
Additionally, Subhraveti teaches further comprising monitoring a performance metric associated with each of the tasks, and adjusting a duration of at least one time-slice in response thereto (Fig. 2; [0027] A significant period for the process, an Exclusive Access Period (EAP), is herein defined. The EAP starts at the first successful access of a shared resource since the task resumed and ends when the task releases the last shared resource it has successfully exclusively accessed; [0032-0034] There can be several reasons to end an EAP, that is to release hold shared resources and log an event record in the local fifo: expiration of timeslice for the task, which is scheduled out; blocking system call (for example, waiting for a response from a physical device); [0030] the first EAP (200) during the first scheduling period for process A; [0030] Exclusive Access periods (rectangles with hatchings 200, 210, 220 for process A and 230, 240 for process B)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon, as applied to claim 1 above, in view of Helmick et al. (US 10679722 B2 herein Helmick).

As per claim 4, Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon teach the method of claim 1. Stephenson specifically teaches, the deterministic mode granting temporary higher priority to the associated selected user or remaining user for a selected period of time (Col. 6 lines 29-33 arbitrator 56 assigns absolute priority to the instruction from vector controller 34 (which must be a VOP) and allows that instruction access to vector RAM 38 (106). This is done to avoid interrupting a vector operation currently executing in vector unit 32; Col. 2 lines 20-24 if in one cycle a given user having a high priority request is given access to the resource but cannot use it, in the next cycle that request loses its priority over other types of requests for access to the shared resource made by other users; Col. 7 lines 29-35 the previous VOP instruction will still be using vector RAM 38 in this clock period, and arbitrator 56 assigns priority to the previous VOP instruction so that its execution will not be interrupted by the present VOP instruction. The present VOP instruction is denied access to vector RAM 38 this tick and recirculated (120).)

Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon fail to teach the deterministic mode is entered responsive to a request from a device associated with the selected user, and wherein the deterministic mode can be entered for each of the remaining users in turn responsive to a request from an associated device corresponding to each of the remaining users in turn.

However, Helmick teaches the deterministic mode is entered responsive to a request from a device associated with the selected user, and wherein the deterministic mode can be entered for each of the remaining users in turn responsive to a request from an associated device corresponding to each of the remaining users in turn (claim 1 wherein the controller is configured to determine whether the host and the controller have previously agreed to use, for all data to be read from the plurality of non-volatile memory devices for transmission to the host, either non-deterministic reads or deterministic reads but not both the non-deterministic reads and the deterministic reads; Col. 9 lines 2-5 Hosts may be attached to separate memory channels, though each channel operates independently, and thus the protocol does not specify the behavior of devices in other channels.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon with the teachings of Helmick because Helmick’s teaching of deterministic reads allows for predictability and consistency (see Helmick, Col. 25 line 14 the DRAM-based DIMM uses a deterministic protocol; Col. 7 lines 60-63 The technology behind DRAM devices has advanced to the point where their data access times are extremely consistent and predictable).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon, as applied to claim 1 above, in view of Greer et al. (US 20170344430 A1 herein Greer).
Greer was cited in a previous office action.
As per claim 9, Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon teach the method of claim 1. Dumstorff specifically teaches the NVM (Col. 6 lines 14-17 Character generator 28 is a read only storage element which upon receiving an address responds with a bit pattern as indicated by the addressed memory location).

Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon fail to teach wherein the NVM is a flash memory of an NVMe (Non-Volatile Memory Express) specification compatible solid-state drive (SSD), wherein the SSD is operated in accordance with the NVMe specification, and wherein each of the users is associated with a different namespace within the flash memory as defined by the NVMe specification.

However, Greer teaches wherein the NVM is a flash memory of an NVMe (Non-Volatile Memory Express) specification compatible solid-state drive (SSD), wherein the SSD is operated in accordance with the NVMe specification, and wherein each of the users is associated with a different namespace within the flash memory as defined by the NVMe specification ([0027] lines 4-7 Nonlimiting examples of nonvolatile memory may include any or a combination of: solid state memory (such as planar or 3D NAND flash memory or NOR flash memory); [0029] lines 4-10 a storage device 106 could be a disk drive (such as a solid state drive or a hard disk drive), a memory module (e.g., a dual in-line memory module), or other type of storage device. Moreover, computer system 100 could include multiple different types of storage devices 106. For example, computer system may include tiered storage, such as a first tier of flash hard drives; [0068] lines 4-5 share a storage device 106 among multiple users with each user assigned to their own namespace; [0071] lines 6-7 the implementation of namespaces defined in an NVMe specification).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, Bekiares, Subhraveti, and Kwon with the teachings of Greer because Greer’s teaching of multiple namespaces reduces physical storage usage (see Greer, [0016] lines 4-7 reducing the amount of physical memory used to implement multiple namespaces (since multiple namespaces may refer to one instance of physical data)).

As per claim 10, Stephenson, Dumstorff, Bekiares, Subhraveti, Kwon, and Greer teach the method of claim 9. Greer specifically teaches wherein the shared resource is a data buffer memory respectively utilized during data transfers associated with each of the different namespaces in turn ([0068] lines 4-5 share a storage device 106 among multiple users with each user assigned to their own namespace; [0010] data may be transferred between storage devices 106 and the CPU 102).


Claims 11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson in view of Dumstorff, in view of Subhraveti, and further in view of Kwon. 

As per claim 11, Stephenson teaches a data storage device, comprising: a volatile memory; a controller circuit coupled to the volatile memory via parallel data paths, the controller circuit configured to concurrently service data transfer commands from multiple users along the parallel data paths that interconnect the controller circuit and the volatile memory (Fig. 1, 39 line of memory, 46 port, 34 vector controller; Abstract lines 12-14 Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots; Col. 1 lines 43-49 the vector memory has a single port or a plurality of ports for reading and writing and is organized in lines of memory, each containing multiple data elements, and the staging register is capable of containing multiple data elements, whereby the multiple data elements are transferred between a line of memory and the staging register in a single access; Col. 2 lines 63-66 computer 10 is organized around a 512-bit wide data path 12 implemented as thirty-two application specific integrated circuits (ASICs) (i.e., gate arrays); Col. 3 lines 35-40 Staging register 44 functions as a "destination" staging register for sequentially receiving, via mux 47, results of vector operations performed by floating point processor 36 and applying multiple results in parallel to vector RAM 38 in one access under the direction of vector controller 34); 
a shared resource coupled to each of the parallel data paths (Fig. 1; Col. 3 lines 56-58 Physically, vector RAM 38 is implemented as thirty-two 24x32 single port RAMs operating in parallel; Col. 1 lines 43-49 the vector memory has a single port or a plurality of ports for reading and writing and is organized in lines of memory, each containing multiple data elements, and the staging register is capable of containing multiple data elements, whereby the multiple data elements are transferred between a line of memory and the staging register in a single access); and 
a shared resource arbitration circuit configured to identify a time cycle as an elapsed period of time during which the shared resource can be used by each of the multiple users in turn to complete a task, to divide the time cycle into a plurality of time-slices, to assign each time-slice assigned to a different user, and to respectively allocate the shared resource to each of the users in turn over a succession of consecutive time cycles, the shared resource arbitration circuit, use of the shared resource by the respective users (Abstract lines 12-14 Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots; Col. 2 lines 7-10 preassigning to each user time slots that occur from time to time in each of which only one user is permitted to request access to the resource; Col. 2 lines 43-45 The preassigned time slots occur cyclically in a repeated predetermined sequence; Col. 2 lines 36-37 A dominant user, permitted to request access to the resource at any time; Col. 7 lines 30-33 arbitrator 56 assigns priority to the previous VOP instruction so that its execution will not be interrupted by the present VOP instruction).

	Stephenson fails to teach a non-volatile memory (NVM); a controller circuit coupled to the NVM, interconnect the controller circuit and the NVM; disallowing use of the shared resource by the respective users except during the assigned time-slices of each time cycle during a non-deterministic mode of operation, the shared resource arbitration allowing a selected user assigned a deterministic mode of operation to use the shared resource during an assigned time-slice not otherwise used by the assigned user for that time-slice.

However, Dumstorff teaches a non-volatile memory (NVM) (Col. 6 lines 14-17 Character generator 28 is a read only storage element which upon receiving an address responds with a bit pattern as indicated by the addressed memory location; Read only memory is a type of non-volatile memory);
a controller circuit coupled to the NVM (Col. 2 lines 29-31 a memory 10 which is addressed by a micro programmed control unit (MPU)),
interconnect the controller circuit and the NVM (Fig. 1; Col .3 lines 60-61 during a second period the memory 10 may be accessed by the control unit 11);
disallowing use of the shared resource by the respective devices except during the assigned time-slices of each time cycle (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two;).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson with the teachings of Dumstorff because Dumstorff’s teaching of allocating exclusive time slots to each device and leaving a shared resource unused during a time slot of an associated device prevents interventions from other devices (see Dumstorff, Col. 2 lines 4-8 It is a further object of the invention to provide a display that functions in multiple modes and may display information from selected memory locations without recurring intervention by the device control unit.). 

Stephenson and Dumstorff fail to teach disallowing use of the shared resource by the respective users except during the assigned time-slices of each time cycle during a non-deterministic mode of operation, the shared resource arbitration allowing a selected user assigned a deterministic mode of operation to use the shared resource during an assigned time-slice not otherwise used by the assigned user for that time-slice.

However, Subhraveti teaches disallowing use of the shared resource by the respective tasks except during the assigned time-slices of each time cycle during a non-deterministic mode of operation (Fig. 1; [0022] recording each exclusive access to that shared resource during task execution; [0027] A significant period for the process, an Exclusive Access Period (EAP), is herein defined… The EAP defines the period during which a task running on a CPU holds exclusively one or more shared resources; [0004] the use of shared resources accessible by a plurality of tasks adds a cause of non-determinism; [0005] become totally non-deterministic when operating on shared memory).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson and Dumstorff with the teachings of Subhraveti because Subhraveti’s teaching of the shared resource remaining unused during the non-deterministic mode allows for exclusive access to resources (see Subhraveti [0039] as the ordering of exclusive access to the shared resources SR1 to SR3 is still maintained).
	
Stephenson, Dumstorff, and Subhraveti fail to teach the shared resource arbitration allowing a selected user assigned a deterministic mode of operation to use the shared resource during an assigned time-slice not otherwise used by the assigned user for that time-slice.

However, Kwon teaches the shared resource arbitration allowing a selected user assigned a deterministic mode of operation to use the shared resource during an assigned time-slice not otherwise used by the assigned user for that time-slice (Fig. 4, 405; [0059] Reference numeral 602 of FIG. 6 denotes a state in which dedicated channel resources for User A are allocated for shared channel resources capable of being employed by a different user when data to be transmitted to User A is absent in an associated transmission interval; abstract When data is not transmitted to the user, the base station allocates the allocated dedicated channel resources for resources of a shared channel and transmits data of a different user. Therefore, system capacity can be increased and a waste of communication resources can be minimized in a wireless communication system for frequently transmitting a small amount of traffic that is sensitive to a delay time).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, and Subhraveti with the teachings of Kwon because Kwon’s teaching of allowing another user to utilize channel resources promotes efficiency (see Kwon [0083] can efficiently allocate and employ the communication resources). 

As per claim 15, Stephenson, Dumstorff, Subhraveti, and Kwon teach the data storage device of claim 11. Stephenson specifically teaches wherein each of the users are configured to issue requests for use of the shared resource; a selected time-slice associated with a first user; and pending request for use of the shared resource from a second user during the selected time-slice unless the second user is operating in the deterministic mode (abstract lines 14-16 preassigning each user time slots that occur from time to time in each of which only one user is premitted to request access to the vector memory port; abstract lines 20-21 conflicting requests by the users for access to the vector memory port; Col. 7 lines 29-35 the previous VOP instruction will still be using vector RAM 38 in this clock period, and arbitrator 56 assigns priority to the previous VOP instruction so that its execution will not be interrupted by the present VOP instruction. The present VOP instruction is denied access to vector RAM 38 this tick and recirculated (120); Col. 2 lines 36-37 A dominant user, permitted to request access to the resource at any time).
Additionally, Dumstorff teaches wherein the shared resource remains unused during a selected time-slice associated with a first device irrespective of a presence of a pending request for use of the shared resource from a second device during the selected time-slice (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two; Col. 3 lines 14-22 to grant a memory cycle the first event is a cycle request from the I/O device to the associated cycle steal module 15 or 16. After the request is generated, a "Gate Compare" signal is sent from the CS module to clock 18 upon the occurrence of the next time slice associated with that I/O device. Internal to the CS module, this signal also gates to memory 10 the address held on the CS module associated with the I/O device requesting the cycle; Col. 3 line 61-Col. 4 line 4 Whenever there is a call for service by the display present when the first period of a cycle commences, the request will be serviced during that first period or display unit time slice. If the service request occurs after the initiation of the time slice, such request will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and thus the access lines (as shared resource) from CS modules 15 and 16 are dotted together; A request to access memory and therefore access the shared access line, by a display (first device) after the time slice allocated to the display and a request to access memory during the time slice allocated to the display by a control unit (second device) will keep the access line unused during the first time slice even though there is a pending request from the control unit because each time slice is exclusive each device.).

As per claim 16, Stephenson, Dumstorff, Subhraveti, and Kwon teach the data storage device of claim 11. Stephenson specifically teaches wherein 1 to N time-slices in the time cycle are respectively assigned to 1 to N users in a selected order, wherein during each time cycle the users are granted access for use of the shared resource during the assigned time-slices in the selected order and each user and the time-slices that are assigned the remaining users (Col. 2 lines 4-12 a method for managing access to a shared data processing resource (such as a vector memory port) by a number of possible users, comprising preassigning to each user time slots that occur from time to time in each of which only one user is permitted to request access to the resource, establishing a nominal priority ranking of types of requests made by the users for governing the order in which the users will be served; Col. 2 lines 43-45 The preassigned time slots occur cyclically in a repeated predetermined sequence).
Additionally, Dumstorff teaches wherein during each time cycle each device is denied access for use of the shared resource during the time-slices that are assigned the remaining devices (Col. 2 lines 45-58 The time slices utilized therein are consecutive, mutually exclusive portions of each instruction which permit multiple devices to access the same memory subdivision during any instruction cycle. In the system shown, there are three time slices: a first partition of the instruction is assigned to the CRT display; a second to the control unit; and a third is assigned to an associated storage device (not shown). Accordingly, during any instruction cycle, the memory subdivision may be accessed by the CRT display to obtain a character to be displayed, by the control unit to enter or withdraw data and by a storage device to withdraw data for storage in such storage device - each access occurring during a partition or time slice exclusive of the other two; Col. 3 lines 14-22 to grant a memory cycle the first event is a cycle request from the I/O device to the associated cycle steal module 15 or 16. After the request is generated, a "Gate Compare" signal is sent from the CS module to clock 18 upon the occurrence of the next time slice associated with that I/O device. Internal to the CS module, this signal also gates to memory 10 the address held on the CS module associated with the I/O device requesting the cycle; Col. 3 line 61-Col. 4 line 4 Whenever there is a call for service by the display present when the first period of a cycle commences, the request will be serviced during that first period or display unit time slice. If the service request occurs after the initiation of the time slice, such request will not be serviced until the occurrence of the time slice in the next succeeding cycle. Since accesses to memory 10 are time sliced, no two I/O devices are accessing the memory at the same time and thus the access lines (as shared resource) from CS modules 15 and 16 are dotted together; Since each device is allocated exclusive time slices, if a control unit requests to access memory, and therefore use the shared access line, during a time slice allocated to a display, then the request will be denied.).
Additionally, Subhraveti teaches denied access for use of the shared resource during the time-slices that are assigned the remaining tasks during the non-deterministic mode ([0005] become totally non-deterministic when operating on shared memory; claim 12 a blocking access to a shared resource already hold by a concurrent task; [0081] stop condition with a blocking system call (Syscall4)… a stop condition on tempting to access a second shared resource SR1… a stop condition for time slice; Fig. 2; [0022] recording each exclusive access to that shared resource during task execution; [0027] A significant period for the process, an Exclusive Access Period (EAP), is herein defined… The EAP defines the period during which a task running on a CPU holds exclusively one or more shared resources; [0004] the use of shared resources accessible by a plurality of tasks adds a cause of non-determinism).

As per claim 17, Stephenson, Dumstorff, Subhraveti, and Kwon teach the data storage device of claim 11. Stephenson specifically teaches wherein the shared resource arbitration circuit allocates the time-slices to each of the users in relation to a sustainable workload capability of the shared resource (Abstract lines 8-14 the port and the register are each sufficiently wide to span more than one data element. As a result, on average fewer than one read or write operation per data element is required to access the vector memory via the port. Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots; Col. 4 lines 1-6 Source staging registers 40, 42 are each fully loaded by vector RAM 38 in a single clock pulse (i.e., tick). That is, input ports 48, 50 of source staging registers 40, 42 are each 1024 bits wide. Similarly, destination staging register 44 transfers its entire contents to vector RAM 38 in a single tick).

As per claim 18, Stephenson, Dumstorff, Subhraveti, and Kwon teach the data storage device of claim 11. Kwon specifically teaches wherein each of the time-slices assigned to each of the assigned users is of equal duration (Figs. 4, 5; [0056] allocate dedicated channel resources at an equal interval; [0008] the transmitter of the BS determines whether there is data to be transmitted to a user connected by CS (hereinafter, referred to as a CS user) for which the dedicated channel has been allocated in step 101 in an associated transmission interval.).

As per claim 19, Stephenson, Dumstorff, Subhraveti, and Kwon teach the data storage device of claim 11. Stephenson specifically teaches each of the time-slices assigned to each of the assigned users (Abstract lines 12-14 Access to the vector memory port (i.e., a shared resource) is managed between a number of users by preassigning each user time slots).
Additionally, Subhraveti teaches wherein each of the time-slices assigned to each of the assigned tasks has a different duration (Fig. 2; [0027] A significant period for the process, an Exclusive Access Period (EAP), is herein defined. The EAP starts at the first successful access of a shared resource since the task resumed and ends when the task releases the last shared resource it has successfully exclusively accessed; [0032-0034] There can be several reasons to end an EAP, that is to release hold shared resources and log an event record in the local fifo: expiration of timeslice for the task, which is scheduled out; blocking system call (for example, waiting for a response from a physical device); [0030] the first EAP (200) during the first scheduling period for process A; [0030] Exclusive Access periods (rectangles with hatchings 200, 210, 220 for process A and 230, 240 for process B); EAPs start and end based on various factors so time slices are different durations. Additionally, Fig. 2 shows time slices of different durations.).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Dumstorff, Subhraveti, and Kwon, as applied to claim 11 above, in view of Greer.

As per claim 12, Stephenson, Dumstorff, Subhraveti, and Kwon teach the data storage device of claim 11. Dumstorff specifically teaches the NVM (Col. 6 lines 14-17 Character generator 28 is a read only storage element which upon receiving an address responds with a bit pattern as indicated by the addressed memory location).

Stephenson, Dumstorff, Subhraveti, and Kwon fail to teach wherein the NVM is divided into a plurality of NVMe (Non-Volatile Memory Express) namespaces, and each user comprises a host process associated with a different one of the namespaces.

However, Greer teaches wherein the NVM is divided into a plurality of NVMe (Non-Volatile Memory Express) namespaces, and each user comprises a host process associated with a different one of the namespaces ([0014] lines 4-6 the computing host may issue a command to the storage device 106 to create a snapshot namespace based on a reference namespace; [0055] lines 3-5 a user may decide to roll back the changes made to the snapshot namespace. The computing host may send a roll back command for the snapshot namespace; [0068] line 5 each user assigned to their own namespace; [0071] lines 6-7 the implementation of namespaces defined in an NVMe specification).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, Subhraveti, and Kwon with the teachings of Greer because Greer’s teaching of multiple namespaces reduces physical storage usage (see Greer, [0016] lines 4-7 reducing the amount of physical memory used to implement multiple namespaces (since multiple namespaces may refer to one instance of physical data)).

As per claim 20, Stephenson, Dumstorff, Subhraveti, and Kwon teach the data storage device of claim 11. Dumstorff specifically teaches the NVM (Col. 6 lines 14-17 Character generator 28 is a read only storage element which upon receiving an address responds with a bit pattern as indicated by the addressed memory location).

Stephenson, Dumstorff, Subhraveti, and Kwon fail to teach wherein the NVM is a flash memory of a solid-state drive (SSD) operated in accordance with the NVMe (Non-Volatile Memory Express) specification, and wherein each of the users is associated with a different namespace within the flash memory.

However, Greer teaches wherein the NVM is a flash memory of a solid-state drive (SSD) operated in accordance with the NVMe (Non-Volatile Memory Express) specification, and wherein each of the users is associated with a different namespace within the flash memory ([0027] lines 4-7 Nonlimiting examples of nonvolatile memory may include any or a combination of: solid state memory (such as planar or 3D NAND flash memory or NOR flash memory); [0029] lines 4-10 a storage device 106 could be a disk drive (such as a solid state drive or a hard disk drive), a memory module (e.g., a dual in-line memory module), or other type of storage device. Moreover, computer system 100 could include multiple different types of storage devices 106. For example, computer system may include tiered storage, such as a first tier of flash hard drives; [0068] lines 4-5 share a storage device 106 among multiple users with each user assigned to their own namespace; [0071] lines 6-7 the implementation of namespaces defined in an NVMe specification).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, Subhraveti, and Kwon with the teachings of Greer because Greer’s teaching of multiple namespaces reduces physical storage usage (see Greer, [0016] lines 4-7 reducing the amount of physical memory used to implement multiple namespaces (since multiple namespaces may refer to one instance of physical data)).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Dumstorff, Subhraveti, Kwon, and Greer, as applied to claim 12 above, in view of Benisty et al. (US 20200104056 A1 herein Benisty).
Benisty was cited in a previous office action.
As per claim 13, Stephenson, Dumstorff, Subhraveti, Kwon, and Greer teach the data storage device of claim 12. 

Stephenson, Dumstorff, Subhraveti, Kwon, and Greer fail to teach wherein each of the namespaces comprises a different NVMe die set comprising a different combination of semiconductor memory dies and corresponding channel paths, and the shared resource comprises a circuit utilized by each of the different namespaces to transfer data between the NVM and a host device.

However, Benisty teaches wherein each of the namespaces comprises a different NVMe die set comprising a different combination of semiconductor memory dies and corresponding channel paths, and the shared resource comprises a circuit utilized by each of the different namespaces to transfer data between the NVM and a host device (Fig. 5; [0041] lines 6-8 2, 4, 8 or more NAND channels may exist between the controller and the NAND memory die(s) 104; [0097] lines 16-20 The existence of the shared namespace necessitates a separate QoS control function 1102 that communicates with the PCIe port and with both of the controllers. Because the memory device resources are shared by all of the namespaces; [0047] lines 1-9 Additionally, the front end module 108 may include a host interface 120 and a physical layer interface (PHY) 122 that provide the electrical interface with the host or next level storage controller. The choice of the type of the host interface 120 can depend on the type of memory being used. Examples types of the host interface 120 may include, but are not limited to, SATA, SATA Express, SAS, Fibre Channel, USB, PCIe, and NVMe. The host interface 120 may typically facilitate transfer for data; [0074] lines 12-15 The namespace ID 510 is distinct from the namespace 506 itself and is the identifier a host and NVMe controller 504 use to specify a particular namespace 506 in a host command.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Stephenson, Dumstorff, Subhraveti, Kwon, and Greer with the teachings of Benisty because Benisty’s teaching of a plurality of channels increases performance.

As per claim 14, Stephenson, Dumstorff, Subhraveti, Kwon, Greer, and Benisty teach the data storage device of claim 13. Additionally, Benisty teaches wherein the shared resource comprises a selected one of a buffer, an error decoding circuit or a signal processing block ([0066] lines 9-10 the memory device may perform error correction; [0097] lines 18-19 the memory device resources are shared; claim 19 memory device resources comprise a number of memory buffers; [0047] lines 8-10 The host interface 120 may typically facilitate transfer for data, control signals, and timing signals.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195